On Motion for Rehearing.
Appellant correctly points out in its motion for rehearing that it is impossible to discern the jury’s verdict on its counterclaim. The jury’s verdict stated: “We the jury find for the plaintiff and award $4,298 damage and punitive damage of $4,500.” Although this verdict appears to indicate clearly that the jury found for appellee on the counterclaim, the matter is confused when the trial court’s charge is considered. The court instructed the jury that it could “counter-balance whatever you believe has been established by the preponderance of the evidence that the plaintiff has established, and you may offset that by the amount of damages you think the defendant may be entitled to.” (Emphasis supplied.) Although this language is inconsistent with other instructions relating to the verdict form, it is clear that the charge as a whole authorized the jury *4to offset an award for appellee by any damages awarded on the counterclaim. Thus, we cannot determine just what the jury verdict was on the counterclaim. Consequently, despite appellant’s failure to challenge the verdict form or enumerate any error relating to the counterclaim, the case must be remanded for new trial on appellee’s fraud claim and on the counterclaim.